                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STRIKE 3 HOLDINGS, LLC                :        CIVIL ACTION
                                      :
             v.                       :
                                      :
JOHN DOE SUBSCRIBER ASSIGNED IP       :
ADDRESS 68.82.141.39                  :        NO. 18-5223

                             MEMORANDUM

Bartle, J.                                        March 29, 2019

          Plaintiff Strike 3 Holdings, LLC (“Strike 3”)

commenced this action against defendant John Doe “subscriber

assigned IP address 68.82.141.39” for copyright infringement of

its adult pornographic motion pictures in violation of 17 U.S.C.

§§ 106 and 501.   On December 13, 2018, this court, pursuant to

Rule 26(d)(1) of the Federal Rules of Civil Procedure, granted

the ex parte motion of Strike 3 for leave to serve on

defendant’s internet service provider (“ISP”) a subpoena seeking

the name and address of defendant prior to any status conference

under Rule 26(f).   Before the court is the motion of defendant

for reconsideration or, in the alternative, a protective order.

Defendant has also filed a motion for a more specific pleading.

                                  I

          According to the complaint, Strike 3 is the owner of

adult pornographic motion pictures for which it has registered

copyrights or pending copyright registrations.   These motion

pictures are distributed through several subscription-based
websites owned and operated by Strike 3 and through DVDs.

Strike 3 alleges that defendant committed copyright infringement

by downloading thirty-one of Strike 3’s motion pictures and by

distributing them to others without authorization.    Defendant

purportedly did so by using the BitTorrent protocol, a system

designed to distribute quickly large files over the internet.

          Strike 3 has only been able to identify defendant by

his or her internet protocol (“IP”) address.   This IP address is

assigned by defendant’s ISP.   Discovery is generally not

permitted prior to the early conference of the parties required

under Rule 26(f), except by stipulation or a court order.     Here,

a Rule 26(f) conference was not possible since Strike 3 did not

know the name and physical location of the defendant, other than

defendant’s presence somewhere in this district.     Thus, prior to

any conference of the parties, Strike 3 moved under Rule

26(d)(1) to serve a subpoena on Comcast Cable Communications,

LLC, defendant’s ISP.   Strike 3 simply sought the name and

address of defendant so that it can then effectuate service and

otherwise continue with the prosecution of this action.     As

noted above, the court granted Strike 3’s motion.

                                II

          We begin with the defendant’s motion for

reconsideration.   Such motion may be granted only where the

moving party can establish one of the following:     (1) there has

                                -2-
been an intervening change in controlling law; (2) new evidence

has become available; or (3) there is need to correct a clear

error of law or to prevent manifest injustice.   Max’s Seafood

Cafe by Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999).   Thus, the scope of a motion for reconsideration is quite

limited.   See Blystone v. Horn, 664 F.3d 397, 415 (3d Cir.

2011).

           According to defendant, Strike 3 “has been serially

using the Federal Court system to extort people all over the

country and has recently been called to task for its litigation

tactics . . . in several other jurisdictions.”   In support of

this position, defendant cites the decision of the United States

District Court for the District of Columbia, Strike 3 Holdings,

LLC v. Doe, 351 F. Supp. 3d 160, 161–62 (D.D.C. 2018).    There,

the district court denied an ex parte motion by Strike 3 for

leave to subpoena an ISP to identify the defendant who allegedly

infringed Strike 3’s copyrights.   351 F. Supp. 3d at 162, 166.

The court characterized Strike 3 as a “copyright troll” and

determined that Strike 3’s need for discovery did not outweigh

defendant’s privacy expectation.   Id. at 161-65.   It then

dismissed the action without prejudice on the ground that denial

of the motion for leave to subpoena the ISP made serving the

defendant impossible.   Id. at 166.



                                -3-
          We decline to adopt the reasoning set forth by the

district court for the District of Columbia.    We note that other

district courts, both within and outside this district, have

similarly rejected that decision. 1   See Strike 3 Holdings, LLC v.

Doe, No. 18-2637, 2019 WL 935390, at *5 (E.D. Cal. Feb. 26,

2019); Strike 3 Holdings, LLC v. Doe, No. 18-5238, Doc. # 10

(E.D. Pa. Feb. 11, 2019).   Here, Strike 3 has pleaded a

plausible claim for copyright infringement.    See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).    There is nothing

before us at this time to suggest that Strike 3 is doing

anything other than taking the proper steps to enforce what it

deems to be valid copyrights.

          The subpoena at issue seeks only the name and address

of the defendant to whom the IP address was assigned.    This

information is certainly within the scope of discovery under the

Federal Rules of Civil Procedure.     See Fed. R. Civ. P. 26(b)(1).

There is no basis to conclude that the information is privileged

or confidential or otherwise cannot properly be released

pursuant to a subpoena.   See id. at Rule 45(d)(3).   We are

satisfied that there are no other means for Strike 3 to obtain

defendant’s identity.   If defendant cannot be identified and

served, the action cannot proceed, and Strike 3 would be left



1. We also note that the ruling of the district court in the
District of Columbia is currently on appeal.
                                -4-
without a remedy for any infringement of its copyrights.    See

Blakeslee v. Clinton Cty., 336 F. App’x 248, 250 (3d Cir. 2009).

            Defendant has provided no support for the conclusory

statement that Strike 3 is a “copyright troll,” that is, “a

non-producer [of the copyrighted work at issue] who merely has

acquired the right to bring lawsuits against alleged

infringers.”    See Malibu Media, LLC v. John Does, 950 F. Supp.

2d 779, 780 (E.D. Pa. 2013).    Instead, based on the allegations

set forth in the complaint, Strike 3 is part of a group of

corporate entities that actually produces the motion pictures at

issue and which owns valid copyrights to those works. 2   See id.

at 780-81.    The fact that the contents of the motion pictures

may be distasteful to some or that infringement may be

wide-spread is not a basis for closing the courthouse door to

Strike 3.

            Defendant also asserts that “[i]f the Works at issue

are determined to be obscene, they are not copyrightable.”    See

Liberty Media Holdings, LLC v. Swarm Sharing Hash File, 821

F. Supp. 2d 444, 447 n.2 (D. Mass. 2011).    The issue of whether

the works are obscene goes to the merits of this action and must



2. Specifically, Strike 3 owns the intellectual property,
including copyrights, for the motion pictures. According to an
affidavit submitted in support of its ex parte motion for leave
to subpoena defendant’s ISP, Strike 3 is owned by General Media
Systems, LLC, which appears to be the company that actually
creates and produces the motion pictures.
                                 -5-
be decided by a finder of fact after reviewing all evidence.    It

is a matter that is subject to a rigorous inquiry. 3   See Miller

v. California, 413 U.S. 15, 24-30 (1973); United States v.

Various Articles of Merch., 230 F.3d 649, 652 (3d Cir. 2000).

At this early juncture, the existence of a possible obscenity

defense does not preclude Strike 3 from obtaining the identity

of the alleged infringer.

            To the extent defendant raises concerns regarding

embarrassment or the possibility of incorrect identification,

Strike 3 does not object to the entry of a protective order to

prevent the public disclosure of defendant’s identity throughout

this litigation.    Rule 26(c)(1) provides that “[t]he court may,

for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or

expense.”    We will issue such an order, which will appropriately



3. Specifically, under Miller, the trier of fact must determine
that the work meets all three prongs of the following test:

            (a) whether “the average person, applying
            contemporary community standards” would find
            that the work, taken as a whole, appeals to
            the prurient interest; (b) whether the work
            depicts or describes, in a patently
            offensive way, sexual conduct specifically
            defined by the applicable state law; and
            (c) whether the work, taken as a whole,
            lacks serious literary, artistic, political,
            or scientific value.

Various Articles of Merch., 230 F.3d at 652 (quoting Miller, 413
U.S. at 24).
                                 -6-
address defendant’s concerns while permitting Strike 3 to obtain

information that is undoubtedly relevant and discoverable.    See

Fed. R. Civ. P. 26(b)(1).

          Accordingly, the motion of defendant for

reconsideration or, in the alternative, a protective order will

be granted to the extent defendant seeks a protective order.

Defendant shall be permitted to remain identified as “John Doe”

throughout this litigation absent further order of this court.

The motion will otherwise be denied because defendant has failed

to establish an intervening change in controlling law, the

existence of new evidence, or a need to correct a clear error of

law or to prevent manifest injustice.    See Max’s Seafood Cafe by

Lou–Ann, Inc., 176 F.3d at 677.

                                  III

          We turn now to the motion of defendant for a more

specific pleading.   In that motion, defendant seeks the title of

each motion picture that defendant allegedly downloaded in

violation of Strike 3’s copyrights.     Defendant asserts that the

name of each motion picture is relevant to “an affirmative

defense that Plaintiff abandoned its copyrights by entering into

content partner relationships with tubesites and uploading its

Works thereto knowing that such sites offer free downloads of

uploaded Works to users.”   Defendant further contends that “the

Defendant does not know what Works the Plaintiff is alleging

                                  -7-
were downloaded, preventing counsel from making a reasonable

investigation into the allegations being made.”

            “A party may move for a more definite statement of a

pleading to which a responsive pleading is allowed but which is

so vague or ambiguous that the party cannot reasonably prepare a

response.”    Fed. R. Civ. P. 12(e).   A motion under Rule 12(e) is

“appropriate when the pleading is ‘so vague or ambiguous that

the opposing party cannot respond, even with a simple denial, in

good faith, without prejudice to [itself].’”    Ulearey v. PA

Servs., Inc., No. 16-4871, 2017 WL 1283946, at *3 (E.D. Pa.

Apr. 6, 2017) (quoting Sun Co., Inc. (R&M) v. Badger Design &

Constructors, Inc., 939 F. Supp. 365, 368 (E.D. Pa. 1996)).

            A review of Strike 3’s pleading demonstrates that it

is not so vague, ambiguous, or unintelligible that the defendant

is unable to frame a responsive pleading.    Exhibit A of the

complaint provides the “file hash” for each motion picture and

the website from which each motion picture was allegedly

downloaded, as well as the copyright registration number for

each. 4   The copyright registration numbers can be used to look up

the name of each motion picture in a free, publicly-accessible

database available on the website of the United States Copyright



4. According to the complaint, “[t]he entirety of the digital
media file also has a unique cryptographic hash value (‘file
hash’), which acts as a digital fingerprint identifying the
digital media file (e.g. a movie).”
                                 -8-
Office.    Strike 3 has explained that it simply omitted the

titles of the motion pictures, which it concedes may be

salacious in nature, to avoid embarrassing the defendant and out

of respect for the court and its staff.

           Defendant has never stated that he or she cannot

easily learn the title of the films from the information

provided in the complaint.    Indeed, defendant has now answered

the complaint.    Furthermore, Strike 3 represents that it has

provided to defendant an amended Exhibit A which includes the

titles of all motion pictures at issue.    As a result, the motion

is moot.

           The motion of defendant for a more definite statement

will be denied.




                                 -9-
